QUAYLE ACTION

The amendment filed on February 26, 2021 has been entered.

Specification
The disclosure is objected to because of the following informalities:
On page 1, line 5, “and” before “the entire” should be deleted; in line 12, “on” should be deleted.
On page 2, line 9, “1, a” should be changed to --1, an-- for grammatical purposes.
On page 3, line 11, “mustache” and “whisker” should be plural to correspond to/agree with to the plural “beards” in the previous line; in line 14, the recitation “apply evenly tension” is awkward and should be changed to –apply tension evenly--; in line 15, punctuation is missing before “Therefore”, and the sentence beginning with “Therefore” is improper, and it seems that “Therefore” should be changed to -- , therefore --.
On page 4, line 21, the recitation “disposed in the main body 2” appears to be inaccurate, and it seems that it should be rewritten as --disposed between the head unit 4 and [[in]] the main body 2-- or the like.
On page 5, line 18, the recitation “side for the main body 2” is awkward and improper, and it seems that “for” should be changed to --of--; similarly, in lines 18-19, the recitation “side for the head unit 4” is awkward and improper, and it seems that “for” 
On page 6, line 3, the recitation “apply evenly tension” is awkward and should be changed to –apply tension evenly--; also in line 3, punctuation is missing before “Therefore”, and the sentence beginning with “Therefore” is improper, and it seems that “Therefore” should be changed to -- , therefore --.
On page 7, line 9, the recitation “apply evenly tension” is awkward and should be changed to –apply tension evenly--; also in line 9, punctuation is missing before “Therefore”, and the sentence beginning with “Therefore” is improper, and it seems that “Therefore” should be changed to -- , therefore --; in line 13, the recitation “apply evenly tension” is awkward and should be changed to –apply tension evenly--; in line 14, punctuation is missing before “Therefore”, and the sentence beginning with “Therefore” is improper, and it seems that “Therefore” should be changed to -- , therefore --; in line 29, the recitation “apply evenly tension” is awkward and should be changed to --apply tension evenly--; also in line 29, a word (e.g., --for-- or –of--) is missing before “each of the”.
On page 8, line 1, punctuation is missing before “Therefore”, and the sentence beginning with “Therefore” is improper, and it seems that “Therefore” should be changed to -- , therefore --; in line 20, “passing” is improper and should read --passes--.





line 4, “the second belt 52’ ” should read --a second belt 52’-- since it is introducing a different second belt 52’.

In the replacement paragraph for the “Paragraph starting at line 2 of page 9” found on pages 3-4 of the amendment filed on May 25, 2020:
line 6, the recitation “apply evenly tension” is awkward and should be changed to --apply tension evenly--; in lines 6-7, the sentence beginning with “Therefore” is improper, and it seems that “. Therefore” should be changed to -- , therefore --; in line 12, “a space” is awkward and unclear, and it seems that “a” should be deleted.
Appropriate correction is required.

Allowable Subject Matter
Claims 1, 4, 5, and 7 are allowable over the prior art of record.

Conclusion
This application is in condition for allowance except for the formal matters described above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L. Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
July 11, 2021